Title: 30th.
From: Adams, John Quincy
To: 


       Heard Mr. Hilliard all day upon Acts. VII. 9. And the patriarchs moved with envy sold Joseph into Egypt: but God was with him. The Sermons were good, but there is such, a sameness in almost all the Sermons, I hear preach’d, that they are Seldom very entertaining to me. Dined at Mr. Dana’s, with his brother in Law Mr. Hastings, Captn. Hobby, and two Seniors, Dwight, and Harris. Mrs. Dana, always sociable and contented. Dwight and Harris, have a very good reputation in College; it is supposed they will have good Parts at Commencement, they will be distributed in about a fort’night. Two young fellows from New Haven, offered themselves yesterday, for the Senior Class; but after examination, were not found qualified for admittance; this was surely losing the Substance by grasping at the Shadow; for they have not only failed getting their degree, here, but have lost the opportunity of having one, at their own College.
      